Appeal by claimant from a decision of the Workmen’s Compensation Board which affirmed a decision of the referee disallowing the claim for compensation. Claimant, an assistant cook, alleged that when she entered a cooler or ice box at the employer’s place of business some packages of oleomargarine fell from a shelf and struck her on the forehead aggravating a previously existing hypertension condition. The board has found that claimant did not sustain an industrial accident as alleged. Claimant had suffered from hypertension for a long period of time previous to the alleged accident. There is testimony in the record that claimant reported to the employer only that she was ill; that *908she accepted sick benefits under a group insurance policy and that she did not claim to anyone, including her physician, that she had sustained any accident until several months after the alleged incident. But a question of fact was presented and the record discloses evidence to sustain the finding of the board. Decision affirmed, without costs. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.